                                          Case 3:21-cv-04493-JCS Document 14 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     B.D.,                                             Case No. 21-cv-04493-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION FOR
                                                 v.                                        EXTENSION OF TIME
                                   9

                                  10     KILOLO KIJAKAZI,                                  Re: Dkt. No. 13
                                                        Defendant.
                                  11

                                  12          Defendant’s motion for extension of time is GRANTED. Defendant shall file her answer
Northern District of California
 United States District Court




                                  13   and the administrative record no later than November 19, 2021.

                                  14          The parties are reminded that under this Court’s local rules, unopposed requests for

                                  15   extension of time should be filed as stipulations rather than motions. See Civ. L.R. 6-3(a)(2)

                                  16   (providing that a motion to extend time must address “the efforts the party has made to obtain a

                                  17   stipulation to the time change”); see generally Civ. L.R. 6-2 (addressing stipulations to extend

                                  18   time). Defendant is also admonished that where, as here, the circumstances requiring an extension

                                  19   are foreseeable, any motion to extend time should be filed well in advance of the deadline at issue,

                                  20   leaving at the very least the four days allowed for a response under Civil Local Rule 6-3(b).

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 21, 2021

                                  23                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
